Citation Nr: 9927136	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  97-26 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for major depression, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1950 to 
July 1959.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
Wichita, Kansas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO granted service 
connection for major depression and assigned a 10 percent 
disability evaluation.  In a December 1997 rating decision, 
the RO granted a 30 percent disability evaluation.

In a March 1998 rating decision, the RO denied a total rating 
for compensation based upon individual unemployability.  The 
claim for a total rating for compensation based upon 
individual unemployability has not been the subject of a 
notice of disagreement, a statement of the case, or a 
substantive appeal and absent such, the Board does not have 
jurisdiction over this issue.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  Thus, 
that issue is not before the Board and will not be discussed 
in the decision.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDING OF FACT

Major depression is currently manifested by serious symptoms, 
suicidal ideations, depressed mood, irritability, panic 
attacks, serious impairment in social and occupational 
functioning, no friends, inability to keep a job, 
difficulties in dealing with people, and family and marital 
problems.


CONCLUSION OF LAW

Major depression is 100 percent disabling.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 
9434 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for major depression is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, where the 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of an 
evaluation for the disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
evaluation and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 225 (1995).  The Board has continued the 
issue as entitlement to an increased evaluation since service 
connection has been granted.  The appellant is not prejudiced 
by this naming of the issue.  The Board has not dismissed the 
issue, and the law and regulations governing the evaluation 
of the disabilities are the same regardless of how the issue 
has been phrased.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
in that case, the Court did not provide a substitute name for 
the issue.  In reaching the determination below, the Board 
has considered whether staged evaluations should be assigned.  
The Board concludes that the disability has not significantly 
changed and a uniform evaluation is appropriate in this case.

During the pendency of the appeal, the RO increased the 
appellant's disability evaluation from 10 percent to 
30 percent.  The appellant has stated that he wants an 
evaluation in excess of 30 percent and thus the appeal 
continues.  

The appellant has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  All relevant facts on this 
issue have been properly developed and the duty to assist has 
been met.  38 U.S.C.A. § 5107(a).

In an August 1994 letter, Dr. Jorge Gandolfo stated that the 
appellant was depressed and irritable with memory and 
concentration impaired with poor motivation.  Dr. Gandolfo 
stated that at the beginning stages of the appellant's 
depression, he was incapable of handling his personal needs 
and that his reality orientation was greatly impaired.  In an 
August 1995 questionnaire, Dr. Allen L. Hueston stated that 
the appellant had severe depression with psychotic features 
and noted that the appellant was unable to work.

The appellant was hospitalized at Bethany Medical Center in 
October 1995.  Dr. Hueston stated that the appellant was 
admitted for inpatient observation and evaluation.  The 
appellant complained of being depressed.  At admittance, the 
appellant was alert, disheveled, and had a sad expression on 
his face.  Dr. Hueston stated that the appellant was 
cooperative and maintained a downcast gaze.  He was oriented 
to person, place, time, and situation and demonstrated intact 
memory and cognitive function.  His mood was sad, and his 
affect was blunted.  His speech was dysphoric, pessimistic, 
and negative.  There were no psychotic symptoms noted.  Dr. 
Hueston stated that the appellant was suicidal with the 
intent and plan to end his life.  His judgment and insight 
were colored by his dysphoria.  The admittance diagnosis was 
major depression with psychotic features and entered a 
current Global Assessment of Functioning (GAF) score of 30.

Dr. Hueston stated that, at discharge, the appellant was 
mildly depressed, not suicidal, and not psychotic.  The 
diagnosis was major depression and the current GAF score 
assigned was 60.

In a November 1995 private medical record, Dr. John H. 
Henderson noted that the appellant had just been hospitalized 
at Bethany Medical Center.  He stated that the appellant was 
alert and cooperative.  His answers were pertinent and 
concise.  His eye contact was fair.  The appellant's affect 
was blunted, and his mood was depressed.  Dr. Henderson 
stated that the appellant wore a frown on his face all the 
time.  The appellant admitted to being paranoid about the 
police in that he thought they were coming after him.  Dr. 
Henderson entered a diagnosis of major depression, recurrent, 
severe, with psychotic features.  He entered a current GAF 
score of 20 and noted in the past year, the highest GAF score 
was 50.  

The appellant was hospitalized at a VA facility from November 
1995 to March 1996.  In the inpatient treatment reports, it 
was noted that the appellant had not been able to work since 
his last hospitalization at Bethany Medical Center.  He 
underwent a VA psychiatric evaluation in April 1996.  The VA 
examiner stated that the appellant was calm, alert, and neat 
in appearance.  His affect was depressed.  He was quiet and 
soft spoken, but responded in a relevant, logical, and goal-
directed manner.  He denied delusions, hallucinations, 
suicidal ideations, and homicidal ideations.  The VA examiner 
stated that the appellant's judgment was intact.  The 
diagnosis was major depressive disorder, recurrent, moderate.  
The VA examiner entered a GAF score of 60.  The VA examiner 
stated that the appellant's prognosis was good since he was 
able to function in a work setting in a full-time capacity 
with no indication of a reduction in initiative or 
efficiency.

The appellant was hospitalized at a VA facility from April 
1996 to May 1996.  It was noted that the appellant had been 
admitted because of worsening depression with suicidal 
ideation.  In the VA hospitalization summary report, the VA 
examiner stated that the appellant had begun asking about 
buying a gun to shoot himself.  The appellant reported 
significant depressed mood, hopelessness, anhedonia, 
rumination, guilt, sleep and appetite disturbance, and memory 
and concentration difficulties.  The appellant reported that 
he had quit his job at a hardware store.  He informed his 
wife that he felt that surveillance cameras had been watching 
him.  He had delusional beliefs.  The discharge diagnosis was 
major depression with psychotic features.  The GAF score 
assigned was 60 to 70.

The appellant underwent a VA examination in December 1996.  
The VA examiner stated that the appellant was pleasant and 
cooperative during the interview.  He was alert and responded 
to questions in a relevant, logical, and goal-directed 
manner.  The VA examiner noted that the appellant described 
typical signs and symptoms of major depression.  The 
appellant denied suicidal or homicidal ideations.  He denied 
delusions and hallucinations.  His judgment was intact.  The 
VA examiner entered a diagnosis of major depressive disorder, 
recurrent, moderately severe, non-psychotic with indications 
of a deterioration in his condition with more severe and 
persistent symptoms.  The GAF score entered was 15, which the 
VA examiner stated was indicative of major impairment in 
social and occupational function.  The prognosis was poor 
with reduction in initiative and increasing severity of 
symptoms precluding further employment.

The appellant had an RO hearing in September 1997.  The 
appellant stated that his wife was divorcing him because he 
would isolate himself and this had been going on for some 
time.  He stated that since service, his symptoms had 
progressively worsened.  The appellant stated that he 
isolated himself because he did not want to be around other 
people.  He stated that he was easily irritable and that he 
had little patience.

The appellant had a hearing before this Board Member in June 
1999.  The appellant's representative stated that the GAF 
score of 15 assigned to the appellant at the December 1996 VA 
psychiatric evaluation was indicative of more than a 
30 percent evaluation.  The appellant stated that he had been 
unable to work since December 1995 because of his major 
depression.  He stated that the number of panic attacks had 
increased over the years.  He stated that the panic attacks 
would last sometimes up to three days.  The appellant stated 
that his social life consisted of watching television.  He 
stated that he felt that his disability warranted a 
70 percent evaluation or a 100 percent evaluation.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

In the August 1996 rating decision on appeal, the RO reviewed 
the appellant's claim for major depression under the old 
rating criteria for mental disorders.  The criteria for 
mental disorders were amended on November 7, 1996.  When a 
regulation changes after a claim has been filed but before 
the appeal process has been completed (which would apply 
here), the version most favorable to the claimant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  See 
38 U.S.C.A. § 5110.  

In Johnson v. Brown, 7 Vet. App. 95, 99 (1994), the Court 
stated that if the appellant's symptoms of a mental disorder 
met one of the three criteria (of the pre-November 1996 
criteria), then a 100 percent rating is required.  The pre-
November 1996 criteria for a 100 percent rating are as 
follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.

The Board will consider only the old criteria, as this 
version is clearly more favorable to the appellant since the 
appellant meets one of the three criteria for a 100 percent 
evaluation.  The preponderance of the evidence has clearly 
established that the appellant is unable to keep a job.  The 
appellant has stated and testified that he cannot work, which 
has been substantiated by medical professionals, both VA and 
private.  Thus, in accordance with the Johnson case, the 
Board grants the appellant's major depression a 
100 disability evaluation.  Johnson, 7 Vet. App. at 99.

This determination is supported by the GAF scores of between 
15 and 60 given to the appellant's major depression symptoms.  
Although the GAF does not fit neatly into the rating 
criteria, the GAF is evidence which the Court has noted the 
importance of and has defined the terms of the GAF.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 
(4th ed. 1994).  Although a GAF score of 60 is not indicative 
of more serious symptoms, the appellant's GAF scores of 15, 
20, 30, and 50 are indicative of serious symptoms, which 
includes the inability to work.  See id.  

The Board is aware that not all the evidence is positive as 
to a finding that a 100 percent evaluation for major 
depression is warranted; however, it has considered all the 
evidence, including the appellant's testimony at the June 
1999 hearing before this Board Member, and finds that the 
preponderance of it establishes that a 100 percent evaluation 
for major depression is warranted.  


ORDER

A 100 percent evaluation is granted for major depression, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

